              Case 3:21-cv-00192 Document 1 Filed 08/19/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

MARIA CONTRERAS,                                 §
                                                 §
       Plaintiff,                                §
                                                 §            C.A. NO.   3:21-cv-192
               vs                                §
                                                 §            JURY TRIAL DEMANDED
ZALE DELAWARE, INC. D/B/A                        §
SIGNET JEWELERS and ZALE                         §
CORPORATION                                      §
                                                 §
       Defendants.                               §

            DEFENDANTS ZALE DELAWARE, INC. D/B/A SIGNET JEWELERS
                AND ZALE CORPORATION’S NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants Zale Delaware, Inc. d/b/a Signet

Jewelers and Zale Corporation (“Defendants”) file this Notice of Removal of Cause No. 2021-

DCV-2127 from the 327th Judicial District Court of El Paso County, Texas, in which this case is

now pending, to the United States District Court for the Western District of Texas, El Paso

Division, and in support thereof would show:

                       STATEMENT OF GROUNDS FOR REMOVAL

       1.      Plaintiff sued Zale Delaware, Inc. d/b/a Signet Jewelers and Zale Corporation

claiming she was terminated and retaliated against in violation of the Texas Labor Code § 21.001

et seq . Plaintiff’s Original Petition states she seeks monetary relief over $250,000 but not more

than $1,000,000.

       2.      Plaintiff’s Original Petition, Civil Process Requests, and Defendants’ Answer in

State Court constitute all process, pleadings, and orders served and on file in this action. Pursuant

to 28 U.S.C. § 1446(a), copies of these items, along with an index of matters being filed and a list
             Case 3:21-cv-00192 Document 1 Filed 08/19/21 Page 2 of 3




of all counsel of record, are attached as Exhibit A; there were no orders entered by the state court

judge. Plaintiff made a demand for jury trial in the State Action.

       3.      This Notice of Removal is filed within the time allowed for removal of civil actions

pursuant to 28 U.S.C. § 1446(b)(1).

       4.      Venue is appropriate because this Court is in the district and division embracing

the place where the state court action is pending. 28 U.S.C. § 1441(a).

       5.      This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because Plaintiff

and Defendants are citizens of different states and the amount in controversy exceeds $75,000.

       6.      Plaintiff is a citizen of Texas. See Pl.’s Pet. at 1. Defendants are citizens of

Delaware and Ohio. Defendant Zale Delaware, Inc. d/b/a Signet Jewelers is incorporated in

Delaware and has its principal place of business in Akron, Ohio. See Pl.’s Pet at 1. Defendant

Zale Corporation is incorporated in Delaware and has its principal place of business in Akron,

Ohio. See Pl.’s Pet at 1.

       7.      Plaintiff seeks damages in excess of $200,000. See Pl.’s Pet. at 6.

       8.      Plaintiff’s claims have not been made non-removable by statute. This action is,

therefore, removable pursuant to 28 U.S.C. § 1441(b).

       9.      A copy of this Notice of Removal is being contemporaneously filed with the Clerk

of the 327th Judicial District Court of El Paso County, Texas and contemporaneously served upon

counsel for the Plaintiff as required by 28 U.S.C.§1446(d).

       10.     Written notice of this removal has been given to the only other party, Plaintiff, and

a copy of this Notice of Removal is being promptly filed with the District Clerk of El Paso County,

Texas, via e-file on August 19, 2021. Removal of this case is effective as of that date, pursuant to

28 U.S.C. § 1446.
             Case 3:21-cv-00192 Document 1 Filed 08/19/21 Page 3 of 3




       11.     No other party needs to consent to this removal.

                                             Respectfully submitted,

                                             VORYS, SATER, SEYMOUR AND PEASE LLP

                                                    /s/ Monica A. Fitzgerald
                                             Monica A. Fitzgerald [TBN 07088320]
                                             mafitzgerald@vorys.com
                                             Kathryn Hand [TBN #24106049]
                                             khand@vorys.com
                                             909 Fannin, Suite 2700
                                             Houston, Texas 77010
                                             (713) 588-7000 Telephone
                                             (713) 588-7050 Facsimile

                                             Attorneys for Defendants
                                             Zale Delaware, Inc. d/b/a Signet Jewelers and
                                             Zale Corporation



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 19, 2021, I electronically filed Defendants Zale Delaware,
Inc. d/b/a Signet Jewelers and Zale Corporation’s Notice of Removal and will send notification of
such filing to the following:

       Raymond D. Martinez
       raymond@martinezlawyers.com
       Jonathan L.R. Baeza
       jonathan@martinezlawyers.com
       Martinez & Martinez Law Firm, PLLC
       2110 E. Yandell Drive
       El Paso TX 79903

                                                   /s/ Kathryn Hand
                                             Kathryn Hand
